PER CURIAM.
Appellant, Daniel H. Kane, M.D., appeals from a final judgment, entered in favor of appellees, Joyce Young and Burton Young. Appellees Joyce Young and Burton Young cross-appeal and claim the record does not support the jury’s finding of ninety percent comparative negligence against Joyce Young, nor does it support the final judgments entered on jury verdicts in favor of cross-appellees, Hal Maragh, M.D. and G. Brest Corporation, d/b/a White House Inn. Neither appellant Kane nor cross-appellants, Joyce and Burton Young, have demonstrated error in the entry of the aforementioned judgments. Accordingly, we affirm.
We reverse the final judgment awarding attorney’s fees, pursuant to section 768.56, Florida Statutes (1983), to G. Brest Corporation, d/b/a White House Inn. See Gershuny v. Martin McFall Messenger Anesthesia Professional Association, 539 So.2d 1131 (Fla.1989).
Affirmed in part; reversed in part.